DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “decider circuit”, authenticator circuit”. Applicant shows decider, authenticator in figure 1. However, Applicant’s disclosure does not appear to mention that decider and authenticator comprise a circuit. Claim 3 is rejected since it depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. U.S. Patent Publication No. 2018/0196984 (hereinafter Ahn) in view of Du et al. U.S. Patent Publication No. 2016/0070967 (hereinafter Du), Ohtsuka et al. U.S. Patent Publication No. 2016/0267314 (hereinafter Ohtsuka) and Min et al. U.S. Patent Publication No. 2016/0313439 (hereinafter Min).
Consider claim 1, Ahn teaches an apparatus for identifying a fake fingerprint by using impedance (Figure 6, 100. [0038], acoustic impedance), the apparatus comprising: a fingerprint recognition ultrasonic oscillator (110) (Figure 6, 110 and 130) configured to oscillate an ultrasonic wave to be reflected and read the reflected ultrasonic wave ([0049], ultrasonic wave), for reading a pattern of a live fingerprint or a fake fingerprint (Figure 1 and [0049-0050]); a driver integrated circuit (IC) (120) (Figure 6, 110 and 130) electrically coupled to the fingerprint recognition ultrasonic oscillator (110) to measure an impedance value of the ultrasonic wave applied from the fingerprint recognition ultrasonic oscillator (110) (Figure 6, 130 and 120; [0038] and [0042-0043], impedance), and configured to measure the impedance value of the ultrasonic wave [0038]; a decider circuit (130) configured to determine whether the impedance value applied from the driver IC (120) is within a preset impedance value ([0038], finger 10 and forged fingerprint film 15 have different acoustic impedances. [0042-0043], acoustic impedance different and they are measured in time periods that are separated from each other); wherein the measuring of the impedance value comprises identifying the fake fingerprint (200) in the driver IC (120) based on properties including a speed decrease (Figures 2-3, R4’ takes more time than R1’ and R2’ since it has a longer travel path) and refraction (Figure 2, see travel path from 22 to 10 (R4) which refract at 15/12) formed between the epidermis of the finger wearing the fake fingerprint (200) and the fake fingerprint (refraction at 12/15 and 10/15 which is between 10 and 15).
Ahn does not appear to specifically disclose a memory (140) storing actual impedance values to provide the preset impedance value to the decider (130) and enable the decider (130) to compare and determine an impedance value; and an authenticator circuit (150) electrically coupled to the decider (130), for user authentication, and configured to perform authentication according to the impedance value compared by the decider circuit (130), wherein the decider circuit (130) is configured to store impedance values for each user subjected to fingerprint authentication in the memory (140) and set a range for each user based on the stored impedance values.
However, in a related field of endeavor, Du teaches liveness determination (abstract) and further teaches a memory (140) ([0072], classification. [0092] memory devices) storing actual impedance values to provide the preset impedance value to the decider (130) and enable the decider (130) to compare and determine an impedance value ([0072], pattern type such as ultrasonic impedance correlations and further refers to spoof finger and real finger classification); and an authenticator circuit (150) electrically coupled to the decider (130) (Figure 13, controller and processor 704 and 706), for user authentication, and configured to perform authentication according to the impedance value compared by the decider circuit (130) ([0072], real and spoof finger based on classification which includes impedance correlations), wherein the decider circuit (130) is configured to store impedance values for each user subjected to fingerprint authentication in the memory (140) ([0072], classification include pattern types and further refer to ultrasonic impedance correlations. Classification is used for real finger classification) and set a range for each user based on the stored impedance values ([0072], classification and thus stored. Note the claim does not require that each user comprises or requires different impedance values. Thus, the impedance value stored in the classification can be considered for each user or all users).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide ultrasonic impedance correlations as taught by Du in order to detect real finger or spoof finger as suggested by Du in [0072].
Ahn and Du does not appear to specifically disclose a range for each user.
However, in a related field of endeavor, Ohtsuka teaches biometric authentication device (abstract) and further teaches a range for each user ([0177], impedance differs depending on the user).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to have different impedance depending on the user as taught by Ohtsuka with the benefit that biological impedance can be used for the authentication of the user as mentioned by Ohtsuka in [0177].
Ahn does not appear to specifically disclose properties caused by an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint.
However, in a related field of endeavor, Min teaches a fingerprint sensor (figure 13) and further teaches an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint (Figure 13, real finger and glove, where air is shown between finger and glove (fake fingerprint)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an air layer between finger and fake fingerprint (e.g. glove) as taught by Min in order to detect ridges or valleys as shown in figure 13.

Consider claim 3, Ahn and Du teach all the limitations of claim 1. In addition, Du teaches the memory (140) is configured to store impedance values of live fingerprints to allow setting of an impedance value range ([0072], real finger classification and ultrasonic impedance parameter).

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Min and Ohtsuka
Consider claim 4, Ahn teaches a method of identifying a fake fingerprint by using impedance ([0038], finger 10 and forged fingerprint film 15 have different acoustic impedances. [0042-0043], acoustic impedance different and they are measured in time periods that are separated from each other), the method comprising: identifying an impedance value of an ultrasonic wave reflected from a finger through a driver IC (120) in a fingerprint recognition ultrasonic oscillator (110) ([0038] and figure 2, different acoustic impedance and thus clear local waveform R4’ may be measured at the boundary point); and identifying a fake fingerprint (200) based on a variation in the impedance value ([0038], different acoustic impedance and thus implies variation), wherein the measuring of the impedance value comprises identifying the fake fingerprint (200) in the driver IC (120) based on properties including a speed decrease (Figures 2-3, R4’ takes more time than R1’ and R2’ since it has a longer travel path) and refraction (Figure 2, see travel path from 22 to 10 (R4) which refract at 15/12) formed between the epidermis of the finger and the fake fingerprint (200) (refraction at 12/15 and 10/15 which is between 10 and 15).
Ahn does not appear to specifically disclose properties caused by an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint.
However, in a related field of endeavor, Min teaches a fingerprint sensor (figure 13) and further teaches an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint (Figure 13, real finger and glove, where air is shown between finger and glove (fake fingerprint)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an air layer between finger and fake fingerprint (e.g. glove) as taught by Min in order to detect ridges or valleys as shown in figure 13.
Ahn and Min does not appear to specifically disclose storing impedance values for each of users subjected to fingerprint authentication in a memory (140) and setting a range for each of the users based on the stored impedance values. 
However, Ohtsuka teaches storing (Figure 3, storage unit 132 and authorization data storage unit 133) impedance values for each of users subjected to fingerprint authentication in a memory (140) and setting a range for each of the users based on the stored impedance values [0177].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to have different impedance depending on the user as taught by Ohtsuka with the benefit that biological impedance can be used for the authentication of the user as mentioned by Ohtsuka in [0177].

Consider claim 7, Ahn teaches a method of identifying a fake fingerprint by using impedance (Figure 6, 100. [0038], acoustic impedance), the method comprising: a step of S10 for bringing a fake fingerprint (200) worn on a finger of a user into close contact with a fingerprint recognition ultrasonic oscillator (110) (Figure 2, 10, 15 and 23/22. [0038], forged fingerprint film 15 and finger 10); a step of S20 for oscillating an ultrasonic wave to the fake fingerprint (200) by the fingerprint recognition ultrasonic oscillator (110) ([0049], ultrasonic wave); a step of S30 for receiving the ultrasonic wave responded from the fake fingerprint (200) by the fingerprint recognition ultrasonic oscillator (110) (Figure 1 and [0049-0050]); a step of S40 for applying the ultrasonic wave received at the fingerprint recognition ultrasonic oscillator (110) to a driver IC (120); a step of S50 for measuring an impedance value of the ultrasonic wave by the driver IC (120) (Figure 6, 130 and 120; [0038] and [0042-0043], impedance); a step of S60 for determining whether the measured impedance value is within a configured range by comparing the measured impedance value with a preset impedance value by a decider (130) ([0038], finger 10 and forged fingerprint film 15 have different acoustic impedances. [0042-0043], acoustic impedance different and they are measured in time periods that are separated from each other); and a step of S70 for, when the measured impedance value is within the configured range of impedance values, determining that the fingerprint is a live fingerprint and authenticating the fingerprint, and when the fingerprint is determined to be the fake fingerprint (200), performing fingerprint recognition again [0042-0043], wherein the step S50 comprises identifying the fake fingerprint (200) based on properties including a speed decrease (Figures 2-3, R4’ takes more time than R1’ and R2’ since it has a longer travel path) and refraction between the epidermis of the finger wearing the fake fingerprint (200) and the fake fingerprint (200) (refraction at 12/15 and 10/15 which is between 10 and 15).
Ahn does not appear to specifically disclose properties caused by an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint.
However, in a related field of endeavor, Min teaches a fingerprint sensor (figure 13) and further teaches an air layer formed between the finger wearing the fake fingerprint and the fake fingerprint (Figure 13, real finger and glove, where air is shown between finger and glove (fake fingerprint)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an air layer between finger and fake fingerprint (e.g. glove) as taught by Min in order to detect ridges or valleys as shown in figure 13.
Ahn and Min does not appear to specifically disclose storing impedance values for each of users subjected to fingerprint authentication in a memory (140) and setting a range for each of the users based on the stored impedance values. 
However, Ohtsuka teaches storing (Figure 3, storage unit 132 and authorization data storage unit 133) impedance values for each of users subjected to fingerprint authentication in a memory (140) and setting a range for each of the users based on the stored impedance values [0177].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to have different impedance depending on the user as taught by Ohtsuka with the benefit that biological impedance can be used for the authentication of the user as mentioned by Ohtsuka in [0177].

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Min and Ohtsuka as applied to claim 4 and claim 7 above, and further in view of Du.
Consider claim 6, Ahn, Min and Ohtsuka teach all the limitations of claim 4. In addition, Ahn teaches the fake fingerprint (200) is identified in the driver IC (120) based on an impedance value of the fake fingerprint (200) different from an impedance value of a human body ([0038] and figure 2, different acoustic impedance and thus clear local waveform R4’ may be measured at the boundary point).
Ahn does not appear to specifically disclose rubber, silicon, or gelatin.
However, Du teaches rubber, silicon, or gelatin [0072].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to identify rubber, silicon or gelation as taught by Du with the benefit that spoof finger is made of these materials as suggested in [0072].

Consider claim 8, it include the limitations of claim 6 and thus rejected by the same reasoning. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Ohtsuka).
On pages 6-7, Applicant argues that “the decider 140 and authenticator 150 are illustrated as being in communication with driver IC (integrated circuit) 120 and memory 130 (commonly understood to be embodied in circuits), and therefore inherently are or include circuits as well." The Office respectfully disagrees for the following reasons.
Applicant’s figure 1 does not show enough structure or a corresponding circuit for the decider and authenticator.

On pages 10-11, Applicant argues that “[A] ridge R of a finger is in contact with the sensor surface, and a valley thereof is not in contact with the sensor surface, thereby forming an air gap." Such an air gap is not equivalent to claim 1's "an air layer formed between the epidermis of the finger wearing the fake fingerprint (200) and the fake fingerprint (200).”
Claim does not recite ridge is not in contact with the fake fingerprint as appear to be argued by the Applicant. Claim requires an air gap. Figure 13 shows an air layer formed between the finger wearing (real finger) the fake fingerprint and the fake fingerprint (glove). Consequently, these arguments have been considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621